DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I drawn to the system and claims 1-14 in the reply filed on 4/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/21.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 29, lines 1-2 – replace “second 101`” with --second 101``--.
Paragraph 35, lines 6-7 – delete “”the enlarged section 106` of the first hose coupling 101`” as this is a duplicate.
Paragraph 37, line 3 – replace “311” with --3``--.
Paragraph 37, line 5 – replace “3” with --3`--.
Paragraph 37, line 6 – replace “311” with --3``--.
Paragraph 37, line 10 – delete “in” between “and” and “the”.
Paragraph 38, line 4 – replace “45” with --4--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al U.S. Patent No. 9,534,718.

With regard to claim 9, and as seen in Figure 13, O’Neill et al disclose a locking device for hose fittings, the locking device comprising:
a body (at 10) having a first locking section (at 15a) configured to be coupled to an enlarged section of a first hose fitting, a second locking section (at 15b) configured to be coupled to an enlarged section of a second hose fitting, and a central locking section (at 15c) configured to be coupled to a central section of a connector when the connector is coupled at a first end to a 
Note: the elements of the hose fitting are not a part of the claimed invention.

With regard to claim 10, and as seen in Figure 13, O’Neill et al disclose wherein the first locking section (at 15a) of the locking device comprises a first annular body having an internal aperture designed to couple with the enlarged section of the first hose fitting, wherein the second locking section (at 15b) of the locking device comprises a second annular body having an internal aperture designed to couple with the enlarged section of the second hose fitting, and wherein the central locking section (at 15c) of the locking device comprises a central annular body having an internal aperture designed to couple with the central section of the connector.

With regard to claim 11, and as seen in Figure 13, O’Neill et al disclose wherein the first, second and central locking sections (15a, 15b, 15c) are spaced out from each other and create a first space (between 15a and 15c) between the first locking section and the central locking section, and a second space (between 15 b and 15c) between the second locking section and central locking section.

With regard to claim 12, and as seen in Figure 13, O’Neill et al disclose wherein the body of the locking device comprises a support plate (at 120) that supports the first, second and central locking sections (15a, 15b, 15c).



With regard to claim 14, and as seen in Figure 13, O’Neill et al disclose wherein the first, second and central locking sections (15a, 15b, 15c) of the locking device are spaced out from each other and create a first space (between 15a and 15c) between the first locking section and the central locking section, and a second space (between 15b and 15c) between the second locking section and central locking section.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, the prior art of record does not teach or suggest a system comprising: a first hose coupling comprising a first hose body, a first enlarged section integrated with the first hose body, and a first connecting section that is mobile in relation to the first hose body; a second hose coupling comprising a second hose body, a second enlarged section integrated with the second hose body, and a second connecting section that is mobile in relation to the second hose body; an intermediate connector comprising a central section, a first lateral section and a second lateral section, the first lateral section fitting into the first connecting section and the second lateral section fitting into the second connecting section; and a locking .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Sato, Wemyss, Marty, Parker, O’Hanlon, Lambert and Schroeder are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679